Citation Nr: 0613213	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back strain with degenerative disc disease of L5-S1 and 
degenerative arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 40 
percent evaluation for his low back disability and denied the 
veteran TDIU.

In January 2005, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in February 2006.

The issue of entitlement to an evaluation in excess of 40 
percent for low back strain with degenerative disc disease of 
L5-S1 and degenerative arthritis is decided herein, whereas 
the issue of entitlement to TDIU due to a service-connected 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  Low back strain with degenerative disc disease of L5-S1 
and degenerative arthritis has been predominantly manifested 
by severe limitation of motion, decreased range of motion 
with flare-ups, muscle spasm, tenderness, pain, stiffness, 
bilateral absent ankle jerk, and leg weakness in the right 
lower extremity.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for low back 
strain with degenerative disc disease of L5-S1 and 
degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in December 2000, after the enactment of the VCAA.  

An RO letter dated in February 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his low back condition was 
worse or had increased in severity.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of increased ratings.  
However, it is acknowledged that the notice did not apprise 
the veteran as to the law regarding effective dates.  
However, while the instant decision does assign an effective 
date in awarding the veteran's increased rating claim, to be 
implemented in a future RO rating action, the veteran remains 
free to raise a claim of entitlement to an earlier effective 
date.  For this reason, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
on repetitive use and during flare-ups is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

528
9
Spine, ankylosis of, lumbar:

Unfavorab
le
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289 (prior to September 
26, 2003).

5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003). 

5293 Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

5295 Lumbosacral Strain

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
40
With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).


5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the 
past 12 months or by combining under Sec.  4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for 
all other disabilities, whichever method results in 
the higher evaluation.
Ratin
g
With incapacitating episodes having a total duration 
of at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks 
during the past 12 months....

40
With incapacitating episodes having a total duration 
of at least two weeks but less than four weeks 
during the past 12 months.......

20
With incapacitating episodes having a total duration 
of at least one week but less than two weeks during 
the past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

   

38 C.F.R. § 4.71, Plate V (2005).

After review of the evidence of record, the Board finds that 
an evaluation of 60 percent for the veteran's low back 
disability is warranted using the rating criteria for 
intervertebral disc syndrome in effect prior to September 23, 
2002.

As such, the Board notes that the veteran's symptoms include 
severe limitation of motion of the lumbar spine, muscle 
spasm, and absent ankle jerk.  As for limitation of motion, 
the medical records show that in December 2002, according to 
VA examination findings, the veteran was limited in flexion 
of the lumbar spine to 35 degrees and was limited in 
extension of the lumbar spine to 15 degrees.  

A February 2004 VA examination report showed range of motion 
of the lumbar spine in flexion to 40 degrees, and extension 
to 11 degrees.  Bilateral lateral flexion was to 10 degrees, 
left rotation was to 14 degrees, and right rotation was to 
six degrees.  

A February 2004 private medical record from J.M., M.D. shows 
that the veteran was limited in flexion of the lumbar spine 
to 25 degrees with pain, and extension was limited to 15 
degrees.  

During the November 2005 VA examination, the veteran did not 
experience pain at the time of the examination, objectively, 
forward flexion was 0 to 55 degrees, and on repeat maneuver, 
it was 0 to 60 degrees.  Extension backward was 0 to 25 
degrees, initially and on repeat motion.  Left lateral 
flexion was 0 to 13 degrees, and right lateral flexion was 0 
to 30 degrees.  Rotation was 0 to 30 degrees.  The veteran 
reported that during a flare-up of pain, his range of motion 
of the lumbar spine was limited to 40 degrees of flexion, 15 
degrees of extension, 30 degrees of right lateral flexion, 
and he reported no range of motion in left lateral flexion.

Regarding the veteran's muscle spasm and neurological 
symptoms, the Board notes that the veteran's private medical 
records from S.B., M.D., dated from July 2000 to February 
2005 show that the veteran regularly experienced spasm over 
the lower paraspinal muscles and across the sacral area.  In 
addition, the March 2001 and February 2004 VA examiners also 
noted muscle spasm.  The May 2001 private physician, T.D., 
M.D., found absent ankle jerk bilaterally.  Further, the 
December 2002 VA neurological examiner noted absent ankle 
jerk and sensation was decreased to temperature and pin in 
the right leg to the knee.  The veteran was also found to 
have diminished reflexes on the right ankle and some leg 
weakness according to the February 2004 VA examination.  
Further, the February 2004 private physician J.M., M.D. found 
weakness in the right lower extremity.  The March 2004 VA 
electromyograph results revealed nerve root irritation in the 
right side of the mid lumbar paraspinal muscle.  In addition, 
the April 2005 VA examiner found that ankle reflexes were 
trace bilaterally, and the November 2005 VA examiner found no 
ankle reflexes.  The Board finds that a 60 percent evaluation 
is warranted for the veteran's low back disability, given the 
above symptoms, because the veteran has pronounced symptoms 
that are persistent, compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Although the 
veteran is noted in some medical records to not have symptoms 
of muscle spasm or other neurological symptoms, the 
preponderance of the evidence shows that the veteran does 
have muscle spasm and a neurological deficiency in the right 
lower extremity.  In addition, his limitation of motion of 
the spine is found to be severe.  The Board notes that if the 
disability picture more approximates the rating criteria for 
the higher evaluation, the higher evaluation will be 
assigned.  38 C.F.R. § 4.7 (2005).  Therefore, weighing the 
evidence in favor of the veteran and giving him the benefit 
of the doubt, the veteran's symptoms are found to be 
pronounced, warranting a 60 percent evaluation for his low 
back disability.  38 C.F.R. § 4.3 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The Board finds that an evaluation in excess of 60 percent is 
not warranted using all criteria in effect during the 
pendency of the veteran's appeal.  As such, the Board notes 
that a 60 percent evaluation is the highest rating applicable 
using 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) for 
intervertebral disc syndrome in effect prior to September 23, 
2002, and when using the amended criteria for intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  Therefore, use of the rating criteria in effect 
prior to September 23, 2002 and the amended criteria for 
intervertebral disc syndrome would not allow the veteran a 
higher evaluation.

To meet the criteria for an increased rating using the rating 
criteria for disabilities of the spine in effect prior to 
September 26, 2003, and using the amended criteria, the 
veteran would need to have unfavorable ankylosis of the spine 
or be bedridden with residuals of a fracture of the vertebra.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2005).  As 
the veteran is not shown to have these symptoms, an 
evaluation in excess of 60 percent for his low back 
disability is not warranted.


ORDER

Entitlement to an evaluation of 60 percent, and no more, for 
low back strain with degenerative disc disease of L5-S1 and 
degenerative arthritis is granted, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of TDIU due to a service-connected disability.

The Board notes that the veteran has been afforded several VA 
examinations to determine the severity of his service-
connected low back disability.  However, the examiners have 
not provided an opinion as to whether the veteran's service-
connected disability renders him unable to secure or follow a 
substantially gainful occupation.  It is noted that the 
claims folder includes a March 2000 letter from the veteran 
to his employer requesting medical leave due to his service-
connected injury.  In addition, the veteran's Social Security 
Administration (SSA) records show that he receives SSA 
disability income due in part to his service-connected low 
back disability.  Further, the veteran is not currently 
working and alleges that he resigned from his job because of 
his service-connected disability.  The Court of Appeals for 
Veterans Claims (Court) has held that the Board is prohibited 
from making conclusions based on its own medical judgment.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Hence, the Board 
finds that this case should be remanded for a medical opinion 
to determine whether the veteran's service-connected low back 
disability renders him unable to secure or follow a 
substantially gainful occupation.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  It is the consensus opinion within the VA 
that the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
"service connection" claim, to include a TDIU claim.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for a TDIU rating, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the TDIU claim if awarded.  
As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if TDIU is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the TDIU 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran's claims folders should be 
returned to the November 2005 VA examiner 
for review of the claims file.  If 
possible, the physician should render an 
opinion as to whether the veteran's 
service-connected low back disability 
solely renders him unable to secure or 
follow a substantially gainful occupation, 
considering his education and prior work 
history.

3.  If the November 2005 VA physician is 
not available, or if the November 2005 VA 
physician finds that a physical 
examination is necessary, the RO should 
make arrangements for the veteran to 
undergo orthopedic and neurological 
examinations to determine the nature and 
extent of his low back disability.  Any 
tests or studies deemed necessary to make 
these determinations should be undertaken 
or ordered by the physician.  Prior to the 
examination, the claims folders must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  The examiner should render an 
opinion as to whether the veteran's 
service-connected low back disability 
solely renders him unable to secure or 
follow a substantially gainful occupation, 
considering his education and prior work 
history. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


